205 F.2d 424
John B. SHRIVER, an Individual, Doing Business as John B. Shriver Company, Petitioner,v.NATIONAL LABOR RELATIONS BOARD.
No. 14832.
United States Court of Appeals Eighth Circuit.
June 12, 1953.

Petition to Review Order of National Labor Relations Board.
Martin I. Rose, New York City, for petitioner.
David P. Findley, Associate General Counsel, National Labor Relations Board, A. Norman Somers, Asst. General Counsel, National Labor Relations Board, and Owsley Vose, Chief, Enforcement Branch, National Labor Relations Board, Washington, D. C., for respondent.
PER CURIAM.


1
On stipulation of parties leave granted to withdraw petition to review and set aside decision and order of National Labor Relations Board without prejudice to any of the rights and interests of the parties, etc.